DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of specie duodenum in the reply filed on 03/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 65-83, 93-94, 114-117 and 135-138 are currently pending.

Claim 138 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/01/2022.

Claims 65-83, 93-94, 114-117 and 135-137 have been examined on their merits.


Claim Interpretation
The phrases “may include”, “optionally” and “may occur” as recited in claims 65, 68, 80, 83 and 116 are interpreted as designating the limitation following the phrase as optional and thus not required by the claim.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 65, 68, 72-75, 82-83, 93-94, 115-116 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 65 and 68 recite the phrase “substantially free of intestinal mucus”, claims 83, 93-94, 115-116 recite the phrase “a medium or solution to substantially kill, inactivate, or remove pathogens and/or pathogenic and/or beneficial microbes” and claim 116 recites the phrase “at least some, or a substantial portion of, or a majority of the cells”. The term “substantially” is addressed in Applicant’s specification as used to capture lack of completeness inherent in many biological and chemical phenomena (see page 41 lines 3-5).
The terms  “substantially” and “substantial” in claims 65, 68, 83, 93-94, 115- 116 are relative terms which render the claims indefinite. The term “substantially” and “substantial” are not defined by the claim, the specification does not provide a specific standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 72-75 recite the limitation "the detergent and/or emulsifier" in line 1.  There is insufficient antecedent basis for this limitation in the claim as claim 65 which they are dependent upon does not recite a detergent or emulsifier and thus the claim is deemed to be indefinite. For examination purposes these claims will be interpreted as dependent upon claim 1 which does recite a detergent or emulsifier.
Claim 82 is dependent upon claim 6 which renders the claim indefinite because claim 6 is a canceled claim. For examination purposes claim 82 will be interpreted as if dependent upon claim 65.
Claim 83 recites the limitation "the step to substantially kill, inactivate or remove pathogens and/or pathogenic and/or beneficial microbes" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim as there is no prior recitation of this step and thus this claim is deemed to be indefinite. For examination purposes this will be interpreted as “a step”.

Claims 74-75 recite improper markush groups due to the use of the transitional phrase “comprising” which is open-ended and the fact that the members of the group are not listed in the alternative due to the use of the term “and” in the last line”. 
A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See also MPEP § 2111.03., MPEP 2117 I. Markush Claim, 211.03 and 2173.05(h)).
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 68 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 68 is dependent upon claim 65 and recites “in which the duodenum tissue is rendered substantially free of intestinal mucus, optionally by squeezing the duodenum tissue”. Since claim 65 already requires a duodenum which is substantially free of intestinal mucus (line 4 of claim 65) and the limitation regarding squeezing the tissue is indicated as optional and thus not required, the limitations of claim 68 fail to further limit claim 65.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 65-73, 76-78 and 81-82 are rejected under 35 U.S.C. 103 as being unpatentable over  Henning (US 2005/0256077-from IDS filed 09/20/2019) in view of Moore et al (American Journal of Physiology-Gastrointestinal Liver Physiology, 2000-from IDS filed 03/01/2022) and Atwater (US 2007/0128584).
Regarding claim 65, 68, 69, 70, 76-77, Henning teach methods of isolating stem cells from gastrointestinal tissue, specifically listing the duodenum as a suitable source (page 3 para 19). The single cell suspension of stem cells is obtained, for example, from the method of providing gastrointestinal tissue from a mammal; subjecting the tissue the tissue to mechanical disruption, chemical disruption, enzymatic digestion or a combination of two or more thereof, wherein the subjecting step generates the suspension of substantially single cells (page 3 para 20). The isolation methods may also further comprise the step of removing mucus from the gastrointestinal tissue (page 3 para 21).
Henning does not specifically describe how the isolation steps are applied to tissue from the duodenum or that the isolated stem cells include those from the Brunner’s gland.
Moore teach a method of isolating cells from the duodenum of a mammal (page G478, column 1, Methods). The duodenum is removed from the mammal and covered with frequent changes of Krebs buffer with high salt and glucose. The mucosa is removed to expose the submucosa. The submucosa containing Brunner’s glands was then dissected free from the underlying muscularis propria and cut into preparations (minced).
One of ordinary skill in the art would have been motivated to select cells from the Brunner’s gland of the submucosa of the duodenum in the method of Henning because Moore indicate that this is a suitable source to isolate cells from which will be able to recreate the intestinal tissue of the duodenum. One of ordinary skill in the art would have been motivated to include a high salt solution with glucose as a washing solution prior to removal of the mucosa because Moore indicate that this is suitable for the isolation of cells from the duodenum and Henning suggest that removing the mucus from the intestinal tissue is desirable as well. One of ordinary skill in the art would have included mechanical, chemical and enzymatic methods of disrupting the submucosa because Henning suggest that these methods can be combined in order to produce a single cell suspension. One of ordinary skill in the art would have had a reasonable expectation of success because both Henning and Moore are drawn to isolating cells from intestinal tissue of the duodenum in order to recreate the intestinal tissue for study or therapeutic purposes.
Henning and Moore do not specifically teach contacting the mucosal layer with a medium or solution having osmolality properties falling outside a physiological range under conditions that induce osmotic shock to the cells of the mucosal layer.
Atwater teach methods of isolating cells from cell membranes with solutions that contain ions and sugars (abstract). The method utilizes differential osmotic shock for isolating any cell which has cell membranes which are selectively permeable to a given solute (page 1 para 9). The solutions are typically Hank’s solutions or Kreb’s solutions (page 2 para 14). Hypertonic solutions or hyperosmotic solutions are used (page 2 para 11, page 3 para 23).
One of ordinary skill in the art would have been motivated to contact the mucosal layer of the intestinal tissue of Henning with a solution to induce osmotic shock because Atwater indicate that this allows for the removal of unselected cells in order to isolate selected cells from tissue. One of ordinary skill in the art would have been motivated to do so because Atwater teach that this method yields higher numbers of viable cells, can be carried out in the cold and is much faster and cheaper than traditional methods (page 1 para 9). One of ordinary skill in the art would have had a reasonable expectation of success because Moore is already using a Kreb’s solution with glucose to remove the mucosa layer from the duodenal tissue and Atwater indicates that their method is suitable for use with any cells that have a cell membrane, specifically intestinal tissue (page 3 para 22).
Regarding claim 66, Henning indicate that cells that are express CD44 are desirable (page 3 para 19) and thus render obvious their isolation. One of ordinary skill in the art would have been motivated with a reasonable expectation of success because Henning indicate how to isolate such cells.
Regarding claim 67, while the cited references do not specifically describe cells that express both SOX17 and PDX1, these cells would be inherently present upon the modification of the Henning method as described above. If this were not the case it would then suggest that the claimed method was missing elements essential to this claimed effect.
Regarding claim 71-73, Henning suggest wherein the chemical disruption is by use of an emulsifier and/or a detergent (page 3 para 21) and use buffer or saline in their reagents (page 11, para 119). Moore also teach the use of buffer in their isolation process (page G478 Methods). Modifying a detergent or emulsifier with a buffer to control the concentration and the application time would have been a matter of routine optimization and experimentation as the purity of the final product and viability of the desired cell type would have been affect by these values.
Regarding claim 78, Henning includes both mechanical disruption and enzymatic digestion in their method but do not specify wherein the tissue is minced (mechanical disruption) prior to enzymatic digestion. However, this would have been an obvious order to conduct the disruption methods as the enzyme would work faster to digest the tissue when the tissue is in smaller pieces.
Regarding claim 81, Henning teach wherein the isolation step is performed using culture selection with culture conditions that comprise a medium containing serum  (page 12 para 139).
Regarding claim 82, Henning teach wherein their method is substantially free of organoids and that this means that 95% of the cells are not organoids (page 5 para 59) and therefore the cells are processed under conditions that 5% of the cells are organoids which amounts to at least one organoid.
Therefore the combined teachings of Henning, Moore et al and Atwater render obvious Applicant’s invention as claimed.


Claim(s) 71-75 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Henning (US 2005/0256077-from IDS filed 09/20/2019) in view of Moore et al (American Journal of Physiology-Gastrointestinal Liver Physiology, 2000-from IDS filed 03/01/2022) and Atwater (US 2007/0128584) as applied to claims 65-73, 76-78 and 81 above, and further in view of Badylak et al (US 2012/0202563).
Regarding claims 71-75 and 78, the combined teachings of Henning, Moore and Atwater render obvious the claimed method as described above, and Henning includes mechanical and chemical disruption of the mucosal tissue, but the references do not specifically list the claimed detergents and emulsifiers. The references do not specify that mincing of the tissue is carried out before enzymatic digestion.
Badylak teach methods of producing cells scaffolds from decellularized tissue by separating the cell matrix from the cells through mechanical and chemical disruption of the tissue and suggest intestinal tissue as a suitable tissue type (page 3 para 31-35). The detergents suitable for such separation include Triton X-100 and the emulsifiers include deoxycholic acid and lecithin (page 3 para 35). Mechanical disruption such as comminuting (mincing), is carried out prior to enzymatic digestion (page 3 para 32-33).
One of ordinary skill in the art would have been motivated to use the specific detergents and emulsifiers in the order described in Badylak in the method of Henning because Badylak indicate that these are suitable and beneficial for the separation of cells from a cell matrix. One of ordinary skill in the art would have performed mechanical disruption by mincing prior to enzymatic digestion because Badylak indicate that this is a suitable order for these steps. One of ordinary skill in the art would have adjusted the concentrations and reduced exposure time as Henning is planning to use the separated cells after the isolation steps and would want to preserve their viability. One of ordinary skill in the art would have had a reasonable expectation of success because Henning specifically teach that mechanical, chemical and enzymatic means can be used to isolate their desired cells from intestinal tissue and Badylak indicate that these chemicals can be used with intestinal tissue as well.
Therefore the combined teachings of Henning, Moore et al, Atwater and Badylak et al render obvious Applicant’s invention as claimed.


Claim(s) 80 is rejected under 35 U.S.C. 103 as being unpatentable over Henning (US 2005/0256077-from IDS filed 09/20/2019) in view of Moore et al (American Journal of Physiology-Gastrointestinal Liver Physiology, 2000-from IDS filed 03/01/2022) and Atwater (US 2007/0128584) as applied to claims 65-73, 76-78 and 81 above, and further in view of Reid et al (US 2016/0058798-from IDS filed 09/20/2019).
Regarding claim 80, the combined teachings of Henning, Moore and Atwater render obvious the claimed method as described above, but the references do not specifically teach the use of serum-free medium in the isolation step.
Reid teach that serum-free Kubota’s Medium has proven successful for stem cells and progenitors from the intestine and provides the benefit of selecting for the stem and progenitor cells as it does not permit survival of mature cells (page 4 para 32).
One of ordinary skill in the art would have been motivated to use Kubota’s serum-free medium in the isolation step of Henning because Reid indicate that it allows for the beneficial selection of stem and progenitor cells over mature cells and Henning states that they are isolating intestinal stem cells (page 3 para 19). One of ordinary skill in the art would have had a reasonable expectation of success because Reid indicate that Kubota’s Medium is suitable for intestinal cells.
Therefore the combined teachings of Henning, Moore et al, Atwater and Reid et al render obvious Applicant’s invention as claimed.




Claim(s) 83, 93-94, 114-117, 135-137 are rejected under 35 U.S.C. 103 as being unpatentable over Henning (US 2005/0256077-from IDS filed 009/20/2019) in view of Moore et al (American Journal of Physiology-Gastrointestinal Liver Physiology, 2000-from IDS filed 03/01/2022) and Atwater (US 2007/0128584) as applied to claims 65-73, 76-78 and 81 above, and further in view of Alvarado (US 2010/0135964).
Regarding claims 83, 93-94, 114-115, 116-117 and 136-137, the combined teachings of Henning, Moore and Atwater render obvious the claimed method as described above, but the references do not specifically teach wherein a step for applying a medium or solution to substantially kill, inactivate, or remove pathogens and/or pathogenic and/or beneficial microbes.
Alvarado teaches a method of preparing tissue graft material (abstract). Alvarado teach that small intestine, or portion thereof, may be processed at a clinic, laboratory, hospital or other sterile or sanitary facility by rinsing the tissue with a solution of sodium hypochlorite (page 1 para 12).
One of ordinary skill in the art would have been motivated to rinse the duodenal tissue of Henning  with a solution of sodium hypochlorite because Alvarado suggest that this is desirable and beneficial prior to further processing of the tissue (page 1 para 12-13). One of ordinary skill in the art would have been motivated to apply this sterilizing rinse to the tissue of Henning because Henning intends to further culture and use the cells for therapeutic purposes (page 6 para 66). One of ordinary skill in the art would have had a reasonable expectation of success because both Henning and Alvarado are using intestinal tissue.
Regarding claims 117 and 135, Henning teach steps for washing with a physiological acceptable medium for the removal of mucus (page 11 para 117, page 12 para 139). 
Therefore the combined teachings of Henning, Moore et al, Atwater and Alvarado et al render obvious Applicant’s invention as claimed.



Claim(s) 65, 76, 79 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (American Journal of Physiology-Gastrointestinal Liver Physiology, 2000-from IDS filed 03/01/2022) in view of Schulz (US 2015/0132846-from IDS filed 09/20/2019) and Atwater (US 2007/0128584).
Regarding claims 65, 76, 79 and 82, Moore teach a method of isolating cells from the duodenum of a mammal (page G478, column 1, Methods). The duodenum is removed from the mammal and covered with frequent changes of Krebs buffer with high salt and glucose. The mucosa is removed to expose the submucosa. The submucosa containing Brunner’s glands was then dissected free from the underlying muscularis propria and cut into preparations (mechanical -minced).
Moore do not specifically teach digesting or dissociating the submucosa, the use of low attachment plates or the use of conditions that support or produce spheroids, organoids, cell clusters or cell aggregates when isolating the stem cells from the submucosa.
Schulz teach isolating cells under conditions that produce cell aggregates from dissociated differentiable cells (page 41 para 266). Schulz teach that their method can form 3D structures similar to in vivo cellular density that more accurately reflects the in vivo structure and the period of time for the cells to achieve their intended structure can be significantly reduced and/or made more (page 8 para 75). Low attachment 6 well trays are used in one example (page 38 para 248).
One of ordinary skill in the art would have used dissociated cells with low attachment culture surfaces in the method of Moore to form cell aggregates or organoids because Schulz teach that such culture surfaces allow for the formation of 3D structures that more accurately reflect the in vivo structure and because Moore is directed to studying the cells of the Brunner’s Gland to observe their natural function. One of ordinary skill in the art would have had a reasonable expectation of success because Schulz teach that their method of producing cell aggregates is suitable for differentiable cells (page 3 para 225-27).
Moore do not specifically teach contacting the mucosal layer with a medium or solution having osmolality properties falling outside a physiological range under conditions that induce osmotic shock to the cells of the mucosal layer.
Atwater teach methods of isolating cells from cell membranes with solutions that contain ions and sugars (abstract). The method utilizes differential osmotic shock for isolating any cell which has cell membranes which are selectively permeable to a given solute (page 1 para 9). The solutions are typically Hank’s solutions or Kreb’s solutions (page 2 para 14). Hypertonic solutions or hyperosmotic solutions are used (page 2 para 11, page 3 para 23).
One of ordinary skill in the art would have been motivated to contact the mucosal layer of the intestinal tissue of Moore with a solution to induce osmotic shock because Atwater indicate that this allows for the removal of unselected cells in order to isolate selected cells from tissue. One of ordinary skill in the art would have been motivated to do so because Atwater teach that this method yields higher numbers of viable cells, can be carried out in the cold and is much faster and cheaper than traditional methods (page 1 para 9). One of ordinary skill in the art would have had a reasonable expectation of success because Moore is already using a Kreb’s solution with glucose to remove the mucosa layer from the duodenal tissue and Atwater indicates that their method is suitable for use with any cells that have a cell membrane, specifically intestinal tissue (page 3 para 22).
Therefore the combined teaching of Moore et al, Schulz and Atwater render obvious Applicant’s invention as claimed.




Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632